Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16, 17 and 18 are cancelled.
Claim 33 (New) The aerosol-generating system according to claim 21, wherein the surface area-to-volume ratio is at least 100 to 1.
Claim 34 (New) The aerosol-generating system according to claim 21, wherein the surface area-to-volume ratio is at least 500 to 1.
Claim 35 (New) The aerosol-generating system according to claim 21, wherein the heat diffuser is removable coupled to a heater of the aerosol-generating device.

Allowable Subject Matter
Claims 12-15 and 19-35 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, 
Claims 12 and 14 recites an aerosol-generating article comprising: a heat diffuser including a non-combustible porous body configured to absorb heat from an electric heating element, the heat diffuser being located at a distal end of the aerosol-generating article, the distal end being upstream from an outlet end of the aerosol-generating article; and an aerosol-forming substrate downstream of the heat diffuser, the heat diffuser being configured to heat the aerosol-forming substrate to form an aerosol which the closest prior art of record of Han (US 2009/0095311), Thorens (WO 2015/0155289), Kelinfeld (US 5,783,140), Mironov (WO 2015/176898), White (US 2015/0209530) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
11/4/2020